      Case 8:20-cr-00146-DOC Document 33 Filed 02/26/21 Page 1 of 2 Page ID #:91



 1   KARREN KENNEY, CA. SBN 174872
     KENNEY LEGAL DEFENSE
 2   2900 BRISTOL STREET, SUITE C204
     COSTA MESA, CA 92626
 3   TELEPHONE: (855) 505-5588
     E-MAIL: KARREN.KENNEY@GMAIL.COM
 4
     Attorney for Defendant Jason Fong
 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,             )      Case No.: SACR 20-00146-DOC
11                                         )
                 Plaintiff,                )      OBJECTION TO GOVERNMENT’S EX
12                                         )      PARTE MOTION TO FILE EXHIBIT B
           vs.                             )      UNDER SEAL
13                                         )
     JASON FONG,                           )
14                                         )
                 Defendants.               )
15                                         )
                                           )
16

17
           Defendant Jason Fong, by and through his attorney of record Karren
18
     Kenney, hereby objects to the Government’s improper filing of Exhibit B that has
19
     not been provided to the Defendant in violation of his 5th and 6th
20
     Amendment rights. The defense is in the dark as to the contents of Exhibit B
21
     provided to the court 3 hours prior to the detention hearing. Exhibit B must
22
     be stricken. If the court allows the filing, Defendant respectfully requests a
23
     hearing that would provide an opportunity to cross examine all witnesses who are
24

25
     ///




                                            -1-
      Case 8:20-cr-00146-DOC Document 33 Filed 02/26/21 Page 2 of 2 Page ID #:92



 1   mentioned in Exhibit B.
 2   DATED: February 26, 2021                   Respectfully submitted,
 3

 4
                                                /s/_______________
 5                                              Karren Kenney
                                                Attorney for Jason Fong
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                          -2-
